 Case 3:20-cv-00286-DJH Document 11 Filed 12/14/20 Page 1 of 10 PageID #: 40




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

TYRELLE MOTRAY HENDERSON, JR.                                                                Plaintiff,

v.                                                              Civil Action No. 3:20-cv-P286-DJH

SUPERINTENDENT CONRAD et al.,                                                             Defendants.

                                              * * * * *

                                  MEMORANDUM OPINION

       This is a pro se civil-rights action brought by a prisoner pursuant to 42 U.S.C.

§ 1983. This matter is before the Court for screening of the complaint pursuant to 28 U.S.C.

§ 1915A. For the following reasons, the Court will dismiss this action.

                                I. SUMMARY OF COMPLAINT

       Plaintiff Tyrelle Motray Henderson, Jr., brings this action against “Superintendent” Steve

Conrad; Officers Joseph Howell and William Mayo; and “Assistant State’s Attorney” Jenifer

Bell. Plaintiff sues these Defendants in both their official and individual capacities.

       In the “Statement of the Claim(s)” section of the complaint, Plaintiff writes in toto:

       On May 23, 2018 While me and my girlfriend was walking to a restaurant to
       purchase food for our children When two officer drove up on the side us, hopped
       out of the vehicle, searched me, then took the firearm that was I was about to
       surprise my girlfriend with for an early birthday present. I was charged with a
       felony offense and participated in three types of incarceration before being able to
       post bond on October 28, 2018, through the bail project. During the period these
       charges were pending it caused so much damage in my relationship with my
       girlfriend and family. On May 26, 2019, Judge O’Coner . . . ruled for the evidence
       to be suppressed after having a hearing on November 27, 2018. . . . The case was
       dismissed May 21, 2019.

       Police Officers “Mayo” + “Howell” violated the 2nd, 4th, 9th, 11th, 13th section 1,
       and 14th section 1 of Amendments in the United States Constitution.

       The state’s attorney violated the 2nd, 5th, 9th, 11th, 13th section 1, and 14th section 1
       of Amendments in the United States Constitution.
 Case 3:20-cv-00286-DJH Document 11 Filed 12/14/20 Page 2 of 10 PageID #: 41




        The officers and state’s attorney also violated Article 4 section 2 of the United
        States Constitution.

        The aforementioned corroborates the abovementioned claims of violations, which
        is why I’m bringing this action against parties responsible and the
        municipal’s/parties who hired them.

        Based on my complaint of what took place and the ruling my Judge made is why I
        believe my constitutional rights were violated.

        As relief, Plaintiff seeks damages, the return of the seized firearm, and

expungement of his record as to the dismissed charges.


                                      II. LEGAL STANDARD

        Because Plaintiff is a prisoner seeking relief against governmental entities, officers,

and/or employees, this Court must review the instant action under 28 U.S.C. § 1915A. Under

§ 1915A, the trial court must review the complaint and dismiss the complaint, or any portion of

the complaint, if the Court determines that it is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.

1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007). In order to survive

dismissal for failure to state a claim, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        “[A] district court must (1) view the complaint in the light most favorable to the plaintiff

and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC,

561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)

(citations omitted)). “[A] pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89


                                                   2
 Case 3:20-cv-00286-DJH Document 11 Filed 12/14/20 Page 3 of 10 PageID #: 42




(2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However, while liberal, this

standard of review does require more than the bare assertion of legal conclusions. See Columbia

Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995). The Court’s duty “does not

require [it] to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979),

or to create a claim for a plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169

(6th Cir. 1975). To command otherwise would require the Court “to explore exhaustively all

potential claims of a pro se plaintiff, [and] would also transform the district court from its

legitimate advisory role to the improper role of an advocate seeking out the strongest arguments

and most successful strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278

(4th Cir. 1985).

                                          III. ANALYSIS

       Section 1983 creates no substantive rights but merely provides remedies for deprivations

of rights established elsewhere. Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th

Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v. Toledo, 446 U.S.

635, 640 (1980). “A plaintiff must allege the violation of a right secured by the Constitution and

laws of the United States, and must show that the alleged deprivation was committed by a person

acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). “Absent either element,

a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).

                           A. Defendants Conrad, Mayo, and Howell
       Plaintiff makes no specific allegations against Defendants Conrad, Mayo, or Howell in

the complaint and does not specify their employer. However, for purposes of this initial review,

and construing the complaint in the light most favorable to Plaintiff as the Court must do at this

stage, the Court will assume that Defendant Conrad was the Chief of the Louisville Metro Police



                                                  3
 Case 3:20-cv-00286-DJH Document 11 Filed 12/14/20 Page 4 of 10 PageID #: 43




Department (LMPD) and the supervisor of Defendants Mayo and Howell at the time the events

set forth in the complaint allegedly occurred.

                                   1. Official-Capacity Claims

       “[O]fficial-capacity suits . . . ‘generally represent [] another way of pleading an action

against an entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 165

(1985) (quoting Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 558, 690 n.55 (1978)).

Thus, Plaintiff’s official-capacity claims against Defendants Conrad, Mayo, and Howell are

actually against their ostensible employer, Louisville Metro Government (“Louisville Metro”).

       When a § 1983 claim is made against a municipality such as Louisville Metro, this Court

must analyze two distinct issues: (1) whether Plaintiff’s harm was caused by a constitutional

violation; and (2) if so, whether the municipality is responsible for that violation. Collins v. City

of Harker Heights, Tex., 503 U.S. 115, 120 (1992). A municipality cannot be held responsible

for a constitutional deprivation unless there is a direct causal link between a municipal policy or

custom and the alleged constitutional deprivation. Monell v. Dep’t of Soc. Servs., 436 U.S. at

691; Deaton v. Montgomery Cty., Ohio, 989 F.2d 885, 889 (6th Cir. 1993). The policy or

custom “must be ‘the moving force of the constitutional violation’ in order to establish the

liability of a government body under § 1983.” Searcy v. City of Dayton, 38 F.3d 282, 286

(6th Cir. 1994) (quoting Polk Cty. v. Dodson, 454 U.S. 312, 326 (1981) (citation omitted)).

       Here, Plaintiff does not allege that Defendants Conrad, Mayo, or Howell took

unconstitutional actions pursuant to a custom or policy implemented or endorsed by Louisville

Metro. Indeed, the complaint references only one incident affecting only Plaintiff. See Fox v.

Van Oosterum, 176 F.3d 342, 348 (6th Cir. 1999) (“No evidence indicates that this was anything

more than a one-time, isolated event for which the county is not responsible.”).



                                                  4
 Case 3:20-cv-00286-DJH Document 11 Filed 12/14/20 Page 5 of 10 PageID #: 44




       Thus, the Court will dismiss Plaintiff’s official-capacity claims against Defendants

Conrad, Mayo, and Howell for failure to state a claim upon which relief may be granted.

                                 2. Individual-Capacity Claims

                                      a. Defendant Conrad

       As stated above, Plaintiff makes no specific allegations against Defendant Conrad, but for

purposes of this review, the Court will assume that Plaintiff seeks to hold him liable as the

supervisor of Defendants Mayo and Howell. Because the doctrine of respondeat superior, or the

right to control employees, does not apply in § 1983 actions to impute liability onto

supervisors, see Monell, 436 U.S. at 691; Taylor v. Mich. Dep’t of Corr., 69 F.3d 76, 80-81

(6th Cir. 1995); Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984), the Court concludes that

Plaintiff has failed to state a claim against Defendant Conrad in his individual capacity.

                                b. Defendants Mayo and Howell

       The Court next turns to Plaintiff’s individual-capacity claims against Defendants Mayo

and Howell. As stated above, Plaintiff alleges that on May 23, 2018, “two officers . . . searched

me, then took my firearm . . . .” Thus, although Plaintiff claims that these Defendants violated

his rights under a multitude of amendments to the United States Constitution, based upon his

allegations, the only potentially cognizable claims the Court can discern against these

Defendants are under the Fourth Amendment for unreasonable search and seizure and under the

Fourteenth Amendment for the deprivation of property without due process. As such, the Court

will dismiss Plaintiff’s claims against Defendants Mayo and Howell under the Second, Ninth,

and Eleventh Amendments for failure to state a claim upon which relief may be granted.




                                                 5
 Case 3:20-cv-00286-DJH Document 11 Filed 12/14/20 Page 6 of 10 PageID #: 45




                                  i. Fourth Amendment Claims

       As indicated above, the Fourth Amendment prohibits “unreasonable searches and

seizures.” U.S. Const. amend. IV. However, any Fourth Amendment claim Plaintiff seeks to

bring against Defendants Mayo and Howell is barred by the statute of limitations. Although the

statute of limitations is an affirmative defense, a court may raise the issue sua sponte if the

defense is obvious from the face of the complaint. Fields v. Campbell, 39 F. App’x 221, 223

(6th Cir. 2002) (citing Haskell v. Washington Twp., 864 F.2d 1266, 1273 (6th Cir. 1988)).

“The statute of limitations applicable to a § 1983 action is the state statute of limitations

applicable to personal injury actions under the law of the state in which the § 1983 claim

arises.” Eidson v. State of Tenn. Dep’t of Children’s Servs., 510 F.3d 631, 634 (6th Cir. 2007)

(citing Kuhnle Bros., Inc. v. Cty. of Geauga, 103 F.3d 516, 519 (6th Cir. 1997)). Personal injury

actions in Kentucky “shall be commenced within one (1) year after the cause of action

accrued.” Ky. Rev. Stat. § 413.140(1); Collard v. Ky. Bd. of Nursing, 896 F.2d 179, 182 (6th

Cir. 1990). Though the applicable statute of limitations is determined by state law, the “date on

which the statute of limitations begins to run in a § 1983 action is a question of federal

law.” Eidson, 510 F.3d at 635 (citing Kuhnle Bros., Inc., 103 F.3d at 519); see also Wallace v.

Kato, 549 U.S. 384, 388 (2007) (“[T]he accrual date of a § 1983 cause of action is a question of

federal law that is not resolved by reference to state law.”) (emphasis omitted). Generally,

federal law prescribes that accrual occurs “when the plaintiff has ‘a complete and present cause

of action” that is, when ‘the plaintiff can file suit and obtain relief.’” Id. (quoting Bay Area

Laundry & Dry Cleaning Pension Tr. Fund v. Ferbar Corp. of Cal., 522 U.S. 192, 201 (1997)).

The Sixth Circuit has recognized that claims for unlawful search and seizure accrue at the time of




                                                  6
    Case 3:20-cv-00286-DJH Document 11 Filed 12/14/20 Page 7 of 10 PageID #: 46




the alleged search and seizure. See Harper v. Jackson, 293 F. App’x 389, 392 n.1 (6th Cir.

2008).

         Here, Plaintiff alleges that the unlawful search and seizure occurred on May 23, 2018.

Plaintiff did not file the instant action until April 14, 2020, the date he placed the complaint in

the prison mail system.1 Because Plaintiff did not initiate this action until more than a year after

the applicable statute of limitations expired for a Fourth Amendment claim, any such claim is

time-barred and must be dismissed as frivolous.

                                    ii. Fourteenth Amendment Claim

         The Court next turns to Plaintiff’s claim for the deprivation of property under the Due

Process Clause of the Fourteenth Amendment. “The Supreme Court has held that where

adequate remedies are provided by state law, the negligent or intentional loss of personal

property does not state a claim cognizable under the Due Process Clause.” Hudson v. Palmer,

468 U.S. 517, 533, (1984); Parratt v. Taylor, 451 U.S. 527 (1981), rev’d on other grounds,

Daniels v. Williams, 474 U.S. 327 (1986). To assert a claim of deprivation of property without

due process under § 1983, a plaintiff must allege that the state post-deprivation procedures are

inadequate to remedy the deprivation. Parratt v. Taylor, 451 U.S. at 543-44. The law of this

circuit is in accord. The Sixth Circuit held that “[i]n § 1983 damage suits claiming the

deprivation of a property interest without procedural due process of law, the plaintiff must plead

and prove that state remedies for redressing the wrong are inadequate.” Vicory v. Walton, 721

F.2d 1062, 1066 (6th Cir. 1983). The Sixth Circuit has found that Kentucky’s statutory remedy

for such losses is adequate within the meaning of Parratt. See Wagner v. Higgins, 754 F.2d 186,


1
  Under the mailbox rule, a prisoner’s action is deemed filed on the date it was presented to prison officials for
mailing. Miller v. Collins, 305 F.3d 491, 497-98 (6th Cir. 2002) (citing Houston v. Lack, 487 U.S. 266 (1988));
see also Bowlds v. Dortch, No. 4:10-CV-P61-M, 2010 U.S. Dist. LEXIS 52499 (W.D. Ky. May 26, 2010) (applying
the mailbox rule to a civil-rights action brought pursuant to 42 U.S.C. § 1983).

                                                        7
    Case 3:20-cv-00286-DJH Document 11 Filed 12/14/20 Page 8 of 10 PageID #: 47




191-92 (6th Cir. 1985). Here, Plaintiff does not allege any reason why Kentucky state

procedures would not afford him complete relief for the deprivation of his firearm. Thus,

Plaintiff’s Fourteenth Amendment claim must be dismissed for failure to state a claim upon

which relief may be granted. Moreover, because this claim fails, Plaintiff’s request for

injunctive relief in the form of having his firearm returned is without merit.

                                               B. Defendant Bell

        As with the other Defendants, Plaintiff connects no specific allegations to this Defendant

but claims that she violated his rights under several constitutional provisions. For purposes of

this review, the Court will assume that Defendant Bell acted as the prosecutor in Plaintiff’s state-

court criminal action.

                                        1. Official-Capacity Claims

        The Court first addresses Plaintiff’s official-capacity claims against Defendant Bell.

The Eleventh Amendment2 “bars all suits, whether for injunctive, declaratory or monetary relief,

against the state and its departments,” Thiokol Corp. v. Dep’t of Treasury, State of Mich.,

Revenue Div., 987 F.2d 376, 381 (6th Cir. 1993), unless Congress has validly abrogated the

state’s immunity or the state has waived its immunity. Nev. Dep’t of Human Res. v. Hibbs,

538 U.S. 721, 726 (2003); Alabama v. Pugh, 438 U.S. 781, 782 (1978). The Commonwealth of

Kentucky has not waived its immunity, see Adams v. Morris, 90 F. App’x 856, 857 (6th Cir.

2004), and in enacting § 1983, Congress did not intend to override the traditional sovereign

immunity of the states. Whittington v. Milby, 928 F.2d 188, 193-94 (6th Cir. 1991) (citing Quern



2
 The Eleventh Amendment to the United States Constitution provides, “The Judicial power of the United States
shall not be construed to extend to any suit in law or equity, commenced or prosecuted against one of the United
States by Citizens of another State, or by Citizens or Subjects of any Foreign State.” U.S. Const. amend. XI.
“Although the amendment does not address the possibility of suit against a state by one of its own citizens,
unassailable case law has interpreted the amendment in such a way as to close that gap.” Barton v. Summers,
293 F.3d 944, 948 (6th Cir. 2002) (citing Hans v. Louisiana, 134 U.S. 1, 10 S. Ct. 504, 33 L. Ed. 842 (1890)).

                                                         8
 Case 3:20-cv-00286-DJH Document 11 Filed 12/14/20 Page 9 of 10 PageID #: 48




v. Jordan, 440 U.S. 332, 341 (1979)). “This [Eleventh Amendment] bar remains in effect when

State officials are sued for damages in their official capacity.” Kentucky v. Graham, 473 U.S.

159, 169 (1985); see also Boone v. Kentucky, 72 F. App’x 306, 307 (6th Cir. 2003) (“[Plaintiff’s]

request for monetary relief against the prosecutors in their official capacities is deemed to be a

suit against the state and also barred by the Eleventh Amendment.”).

       Thus, Plaintiff’s official-capacity claims against Defendant Bell are barred by the

Eleventh Amendment and fail to state a claim upon which relief may be granted.

                                  2. Individual-Capacity Claims

       As to Plaintiff’s individual-capacity claims against Defendant Bell, prosecutors are

entitled to “absolute immunity from civil liability related to their performance of ‘prosecutorial’

functions.’” Koubriti v. Convertino, 593 F.3d 459, 467 (6th Cir. 2010) (citing Burns v. Reed,

500 U.S. 478, 486 (1991)). “Functions that serve as an ‘integral part of the judicial process’ or

that are ‘intimately associated with the judicial process’ are absolutely immune from civil

suits.” Id. (quoting Imbler v. Pachtman, 424 U.S. 409, 430 (1976)). “[D]eciding to initiate a

prosecution is subject to absolute immunity.” Howell v. Sanders, 755 F. Supp. 2d 789, 796

(E.D. Ky. 2010), aff’d, 668 F.3d 344 (6th Cir. 2012) (citing Imbler, 424 U.S. at 431). In

addition, “[p]lea bargains are ‘so intimately associated with the prosecutor’s role as an advocate

of the State in the judicial process as to warrant absolute immunity.’” Rouse v. Stacy, 478 F.

App’x 945, 951 (6th Cir. 2012) (quoting Cady v. Arenac Cty., 574 F.3d 334, 341 (6th Cir.

2009)). Moreover, “[a]s the line of absolute-immunity cases make[s] clear, . . . a prosecutor’s

allegedly improper motive alone is not enough to defeat absolute immunity, so long as the

general nature of his actions falls within the scope of his duties as an advocate for the

state.” Cady v. Arenac Cty., 574 F.3d at 341; see also Grant v. Hollenbach, 870 F.2d 1135,



                                                  9
Case 3:20-cv-00286-DJH Document 11 Filed 12/14/20 Page 10 of 10 PageID #: 49




1138 (6th Cir. 1989) (holding that prosecutors were absolutely immune from claims alleging that

they conspired to knowingly bring false charges despite claims of failure to investigate facts and

alleged commission of perjury before the grand jury).

        Nothing in the complaint suggests that Defendant Bell was acting in any capacity other

than ostensibly in her role as an advocate for the state in the judicial process involving Plaintiff.

Therefore, Plaintiff’s claims against Defendant Bell in her individual capacity are barred by

prosecutorial immunity and will be dismissed.

                                    C. Expungement of Records

        Finally, the Court turns to Plaintiff’s request for expungement of the dismissed state-

court charges related to the allegations set forth in the complaint. The Sixth Circuit has held that

“the right to expungement of state records is not a federal constitutional right.” Duke v. White,

616 F.2d 955, 956 (6th Cir. 1980); see also Eutzy v. Tesar, 88 F.2d 1010 (8th Cir. 1989). Thus,

the Court will also dismiss this claim for failure to state a claim upon which relief may be

granted.

                                        IV. CONCLUSION

        The Court will enter a separate Order dismissing this action for the reasons stated herein.

Date:   December 11, 2020




cc:     Plaintiff, pro se
        Defendants
        Jefferson County Attorney
4415.011




                                                  10
